                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                                     5:20-cv-00085-KDB
                                (5:16-cr-00015-KDB-DCK-1)

JAMES HOLLAND HELMS,                )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                           ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on its own motion on the Government’s Response to

Order to Show Cause [Doc. 7] and the United States Supreme Court’s decision in Greer v. United

States, 141 S.Ct. 2090 (2021).

        For the reasons stated in the Court’s Show Cause Order [Doc. 6] and on the Government’s

agreement that the stay in this matter should be lifted [Doc. 7], the Court will lift the stay and order

that the Government has 30 days to file its response to the Petitioner’s Section 2255 Motion to

Vacate [Doc. 1].

        IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

Government shall have thirty (30) days from this Order to file its response in this matter.

  Signed: July 6, 2021
